Citation Nr: 1032001	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  06-07 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for sinusitis and rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The Veteran served on active duty from February 1996 to February 
2005.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  This matter was 
remanded in July 2009 for further development.  Other issues then 
on appeal were disposed of by the Board in July 2009.  The Board 
notes that service connection has already been established for 
reactive airway disease (claimed as asthma).  The record shows 
that the Veteran has also been seeking service connection for 
sinusitis and rhinitis, and the following decision addresses 
those issues.


FINDINGS OF FACT

1.  Chronic rhinitis had its onset in service.  

2.  The Veteran does not have a current chronic sinusitis 
disability.  


CONCLUSIONS OF LAW

1.  Rhinitis was incurred during the Veteran's active duty 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

2.  Sinusitis was not incurred in or aggravated by the Veteran's 
active duty service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter 
dated in December 2004.

The notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

The Board notes that a January 2007 letter regarding another 
service connection claim did advise the Veteran of the manner 
that effective dates and disability ratings are assigned.  Since 
the claims now on appeal are also service connection claims, it 
is arguable that the January 2007 letter was adequate under 
Dingess.  However, to the extent that there may some deficiency, 
service connection is not being granted for sinusitis, and no 
effective date or rating will therefore be assigned.  There is no 
harm to the Veteran by any perceived lack of notice.  Regarding 
rhinitis, service connection is being granted.  Therefore, there 
is no harm to the Veteran since he will have the opportunity to 
initiate an appeal from the effective date and rating which will 
be assigned by the RO in the course of implementing the grant of 
service connection.  

VA also has a duty to assist a claimant under the VCAA.  VA has 
obtained service treatment records; assisted the Veteran in 
obtaining evidence; afforded the Veteran an examination in 
January 2005; and afforded the Veteran the opportunity to give 
testimony before the Board.  All known and available records 
relevant to the issue on appeal have been obtained and associated 
with the Veteran's claims file; and the Veteran has not contended 
otherwise.  There has not been an examination establishing that 
the Veteran has sinusitis currently, or that it is related to 
service, but the Veteran failed to report for a VA examination in 
September 2005.  Thereafter, the Board remanded the case to the 
RO in July 2009, to provide the Veteran with another VA 
examination for this claim.  The Veteran was scheduled for that 
examination in February 2010.  The claims file documented that 
the Veteran failed to appear at this examination.  It appears 
that notice of this examination was sent to the Veteran's current 
address of record.  A supplemental statement of the case was 
issued in March 2010 clearly indicating that the Veteran had 
failed to report for this examination.  Further, the Veteran's 
representative was copied on the supplemental statement of the 
case, and there has been no response.  In fact, the Veteran has 
not contacted VA since March 2007.

When a Veteran fails without good cause to report for a necessary 
VA examination requested by VA in conjunction with a claim, VA is 
not obliged to attempt to provide another.  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655(a) (2009).  There is no legal or 
regulatory requirement that VA make further efforts to schedule 
an examination.  The consequence in this case of the Veteran's 
failure without good cause to report for the VA examination is 
that his claim for service connection must be decided on the 
basis of the other relevant evidence on file.  38 C.F.R. § 
3.655(b).  While VA has a duty to assist the Veteran in the 
development of his claim, the Veteran has a duty to cooperate 
with VA.  See Wood v. Derwinski, 1 Vet.App. 190 (1991).

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Analysis

The Veteran feels that service connection is warranted for upper 
respiratory disability claimed as sinusitis and rhinitis.  He 
stated in December 2004 that he was currently being treated for 
it.  

Service treatment records show a nose injury with no fracture in 
April 1997, an upper respiratory infection with post-nasal drip 
in August 1997, and sinusitis in February 1999 and January 2000.  
On service discharge examination in December 2004, the Veteran 
gave a positive history for sinusitis, hay fever, and frequent 
colds, and for ear, nose, or throat trouble.  He stated that he 
had used Flonase and pseudoephedrine, and Augmentin.  His nose 
and sinuses were clinically normal.  

There was a VA examination in January 2005, while the Veteran was 
still in service.  At the time, the Veteran stated that he had 
been treated for acute sinusitis in February 1999 and in June 
2000.  He reported symptoms of chronic rhinitis and using Flonase 
spray for it daily with good results.  He had been diagnosed with 
one episode of infectious sinusitis in the last 12 months.  On 
physical examination, he had no edema or tenderness over his 
paranasal sinuses, his nasal mucosa appeared normal, and a mucoid 
nasal discharge was noted.  There were no nasal polyps noted.  
His lungs were clear to auscultation and percussion.  The 
diagnosis was chronic rhinitis with recurrent sinusitis.  

In April 2005, the Veteran reported that he was taking Flonase 
daily, and allergic rhinitis was assessed.  The physician 
indicated that she was ordering Nasalide to replace Flonase.  

Based on the evidence, it appears that the Veteran has chronic 
rhinitis which had its onset in service.  Rhinitis was first 
shown in service and was confirmed during VA treatment in April 
2005.  In light of the above, the Board finds that service 
connection is warranted for rhinitis.  As for sinusitis, this was 
shown in service as acute, and there is no medical evidence 
persuasively showing that the Veteran currently has chronic 
sinusitis.  There has not been a VA examination or any other 
competent evidence confirming it post-service.  In order for 
service connection to be granted, there must be evidence of a 
current disability.  In the absence of a current disability, 
service connection cannot be granted.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 143-144 (1992).  In the case of sinusitis, there is no such 
showing.  Accordingly, service connection is not warranted for 
sinusitis.  While the Veteran may feel that he has sinusitis, he 
is a layperson, and as such, his opinion as to this medical 
matter is not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).  
The preponderance of the evidence is against service connection 
for sinusitis and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).

Should the Veteran develop chronic sinusitis in the future, he 
may always request that his claim be reopened. 


ORDER

Service connection for rhinitis is warranted.  To this extent, 
the appeal is granted.

Service connection for sinusitis is not warranted.  To this 
extent, the appeal is denied.  


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


